— In an action to recover for breach of contract and conversion of personal property, defendant appeals from a judgment of the Supreme Court, Kings County (Dowd, J.), entered April 16, 1982, which awarded plaintiffs $5,097. Appeal dismissed, without costs or disbursements, unless defendant serves upon respondents and files with this court a further record containing the missing defendant’s exhibits A and C within 10 days after service upon appellant of a copy of the order to be made hereon, with notice of entry. The instant record is missing two crucial exhibits, i.e., defendant’s exhibits A and C. Consequently, the appeal must be dismissed due to the inadequate record, unless such inadequacy is promptly cured. (See 22 NYCRR 670.18.) Brown, J. P., Niehoff, Rubin and Boyers, JJ., concur.